Citation Nr: 0929173	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-23 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1954 to 
February 1962.  He died in July 2006, and the appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims. 

The issue of Entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT
 
1. The appellant filed a claim for DIC under to the 
provisions of 38 U.S.C.A. § 1318 in August 2006.

2. The Veteran was not continuously rated totally disabled 
due to service-connected disability, or due to 
unemployability, for at least 10 years preceding his death; 
nor was a total evaluation continuously in effect since the 
date of his discharge from military service and for at least 
five years immediately preceding his death; nor would he have 
been in receipt of such compensation in either case, but for 
clear and unmistakable error in a prior decision, which has 
not been established here.

3. The Veteran was not a former prisoner of war (POW).




CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  
 
The appellant seeks entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318.  The Veteran was discharged from 
service in February 1962 and died in July 2006.  At the time 
of the Veteran's death, service connection was in effect for 
residuals of surgeries to muscle group XX, evaluated as 40 
percent disabling effective May 3, 1999; post-thoracotomy 
intercostal nerve neuralgia, evaluated as 30 percent 
disabling effective May 3, 1999; left pneumothorax and 
pleurectomy, evaluated as 10 percent disabling effective May 
3, 1999; residuals of pleurectomy, evaluated as 10 percent 
disabling effective October 8, 1964; removal of the left 
sixth rib, evaluated as 10 percent disabling effective 
October 8, 1964; and fracture of the right fifth toe, 
evaluated as noncompensable from October 8, 1964.  The 
Veteran's combined disability rating at the time of his death 
was 70 percent, effective May 3, 1999.  Additionally, the 
Veteran was granted total disability due to unemployability 
(TDIU) effective May 3, 1999.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
Veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
Veteran was a former POW who died after September 30, 1999.  
38 U.S.C.A. § 1318.  The total rating may be either schedular 
or based upon unemployability.  Id.

In essence, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error 
(CUE) in a previous decision; or (3) to show that service 
department records in existence at the time of a prior VA 
decision, which were not previously considered by VA, provide 
a basis for reopening a claim finally decided during the 
Veteran's lifetime and for awarding a total service-connected 
disability rating retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the Veteran plainly did 
not meet the durational requirement for a total disability 
rating under 38 U.S.C.A. § 1318.  As noted above, the Veteran 
was discharged from service in February 1962 and died in July 
2006.  Also noted above, the Veteran was not granted a TDIU 
until May 3, 1999.  As such, the Veteran was not rated 
totally disabled for a continuous period of at least 10 years 
immediately preceding death; nor was he rated totally 
disabled continuously since his release from active duty and 
for a period of not less than five years immediately 
preceding death.  Additionally, the Veteran was not a former 
POW.

The next issue is whether either of the aforementioned 
durational requirements for a total rating necessary to 
satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE 
in a decision on a claim filed during the Veteran's lifetime.  
The Board notes that previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
determination will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision that constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision. 
38 C.F.R. § 3.105(a).  To date, neither the Veteran during 
his lifetime, nor the appellant, has successfully pled CUE in 
any final rating action or Board decision, including the 
August 2000 rating decision that granted entitlement to TDIU 
effective May 3, 1999.  In the absence of a claim of CUE, 
there is no possibility that the aforementioned duration 
requirement would have been met.

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the Veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the Board has identified no such records which establish that 
the Veteran was entitled to a total service-connected 
disability rating for the requisite time period.

In sum, the Board finds that the basic threshold criteria for 
establishing entitlement to DIC benefits under 38 U.S.C.A. § 
1318 are not met.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).  As such, because the law and not the 
evidence is dispositive in this case, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

In denying the appellant's 38 U.S.C.A. § 1318 DIC benefits 
claim, the Board does not wish in any way to diminish the 
Veteran's years of service.  Although sympathetic to her 
claims, the Board is without authority to grant them on an 
equitable basis and instead is constrained to follow the 
specific provisions of law. See 38 U.S.C.A. § 7104 (West 
2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The appellant seeks service connection for the cause of the 
Veteran's death.  As noted above, the Veteran died in July 
2006, and according to his death certificate, died of brain 
cancer.  Also noted above, at the time of the Veteran's 
death, service connection was in effect for residuals of 
surgeries to muscle group XX, evaluated as 40 percent 
disabling effective May 3, 1999; post-thoracotomy intercostal 
nerve neuralgia, evaluated as 30 percent disabling effective 
May 3, 1999; left pneumothorax and pleurectomy, evaluated as 
10 percent disabling effective May 3, 1999; residuals of 
pleurectomy, evaluated as 10 percent disabling effective 
October 8, 1964; removal of the left sixth rib, evaluated as 
10 percent disabling effective October 8, 1964; and fracture 
of the right fifth toe, evaluated as noncompensable from 
October 8, 1964.  The Veteran's combined disability rating at 
the time of his death was 70 percent, effective May 3, 1999. 
The Veteran was also in receipt of total disability due to 
unemployability (TDIU) effective May 3, 1999.  The appellant 
now claims that the Veteran's death was caused by, or related 
to, his service-connected disabilities.   

In November 2006, the RO attempted to provide the appellant 
with adequate notice of the elements necessary to 
substantiate her claim for benefits; however, the letter did 
not include a statement of the conditions for which the 
Veteran was service connected at the time of his death, an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, or an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  Given the deficiencies 
in the November 2006 letter, notice compliant with 38 
U.S.C.A. § 5103(a) and the holding in Hupp v. Nicholson, 21 
Vet. App. 342 (2007) should be issued before the Board 
renders a decision in this case. 

As the case is being remanded for the foregoing reason, the 
Board finds that a VA opinion addressing the possible 
relationship between the Veteran's service connected 
disabilities and the cause of his death is necessary to make 
a determination in this case.  See 38 U.S.C.A. § 5103A (d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant notice of (1) the 
conditions for which the Veteran was 
service-connected at the time of his 
death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected.  

2.  Arrange for a VA specialist in 
oncology and/or other appropriate 
examiner to review the claims folder and 
to provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that the 
Veteran's death due to brain cancer was 
caused or hastened by his service-
connected disabilities, including his 
residuals of surgeries to muscle group 
XX, post-thoracotomy intercostal nerve 
neuralgia, left pneumothorax and 
pleurectomy, residuals of pleurectomy, 
removal of the left sixth rib, and 
residuals of a fracture of the right 
fifth toe.  

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  

3.  Thereafter, readjudicate the 
appellant's claim on appeal.  If the claim 
remains denied, provide the appellant and 
her representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action




must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


